

115 HR 3100 IH: To require the President to develop a national strategy for combating the financing of terrorism and related forms of illicit finance, and for other purposes.
U.S. House of Representatives
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3100IN THE HOUSE OF REPRESENTATIVESJune 28, 2017Ms. Sinema (for herself, Mr. Budd, Mr. Jeffries, Mr. Stivers, Mr. Lynch, Mr. Kildee, Mr. Ross, Mr. Messer, Mr. Austin Scott of Georgia, Mr. Sherman, Mr. Delaney, and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the President to develop a national strategy for combating the financing of terrorism and related forms of illicit finance, and for other purposes. 
1.Development of national strategy 
(a)In generalThe President, acting through the Secretary, shall, in consultation with the Attorney General, the Secretary of State, the Secretary of Homeland Security, the Director of National Intelligence, and the appropriate Federal banking agencies and Federal functional regulators, develop a national strategy for combating the financing of terrorism and related forms of illicit finance.  (b)Transmittal to Congress (1)In generalNot later than one year after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a comprehensive national strategy developed in accordance with subsection (a).  
(2)UpdatesNot later than January 31, 2020, and January 31, 2022, the President shall submit to the appropriate congressional committees updated versions of the national strategy submitted under paragraph (1).  (c)Separate presentation of classified materialAny part of the national strategy that involves information that is properly classified under criteria established by the President shall be submitted to Congress separately in a classified annex and, if requested by the chairman or ranking member of one of the appropriate congressional committees, as a briefing at an appropriate level of security.  
2.Contents of national strategyThe strategy described in section 1 shall contain the following: (1)Evaluation of existing effortsAn assessment of the effectiveness of and ways in which the United States is currently addressing the highest levels of risk of various forms of illicit finance, including those identified in the documents entitled 2015 National Money Laundering Risk Assessment and 2015 National Terrorist Financing Risk Assessment, published by the Department of the Treasury and a description of how the strategy is integrated into, and supports, the broader counter terrorism strategy of the United States.  
(2)Goals, objectives, and prioritiesA comprehensive, research-based, long-range, quantifiable discussion of goals, objectives, and priorities for disrupting and preventing illicit finance activities within and transiting the financial system of the United States that outlines priorities to reduce the incidence, dollar value, and effects of illicit finance.  (3)ThreatsAn identification of the most significant illicit finance threats to the financial system of the United States.  
(4)Reviews and proposed changesReviews of enforcement efforts, relevant regulations and relevant provisions of law and, if appropriate, discussions of proposed changes determined to be appropriate to ensure that the United States pursues coordinated and effective efforts at all levels of government, and with international partners of the United States, in the fight against illicit finance.  (5)Detection and prosecution initiativesA description of efforts to improve, as necessary, detection and prosecution of illicit finance, including efforts to ensure that— 
(A)subject to legal restrictions, all appropriate data collected by the Federal Government that is relevant to the efforts described in this section be available in a timely fashion to— (i)all appropriate Federal departments and agencies; and  
(ii)as appropriate and consistent with section 314 of the International Money Laundering Abatement and Financial Anti-Terrorism Act of 2001 (31 U.S.C. 5311 note), to financial institutions to assist the financial institutions in efforts to comply with laws aimed at curbing illicit finance; and  (B)appropriate efforts are undertaken to ensure that Federal departments and agencies charged with reducing and preventing illicit finance make thorough use of publicly available data in furtherance of this effort.  
(6)The role of the private financial sector in prevention of illicit financeA discussion of ways to enhance partnerships between the private financial sector and Federal departments and agencies with regard to the prevention and detection of illicit finance, including— (A)efforts to facilitate compliance with laws aimed at stopping such illicit finance while maintaining the effectiveness of such efforts; and  
(B)providing guidance to strengthen internal controls and to adopt on an industry-wide basis more effective policies.  (7)Enhancement of intergovernmental cooperationA discussion of ways to combat illicit finance by enhancing— 
(A)cooperative efforts between and among Federal, State, and local officials, including State regulators, State and local prosecutors, and other law enforcement officials; and  (B)cooperative efforts with and between governments of countries and with and between multinational institutions with expertise in fighting illicit finance, including the Financial Action Task Force and the Egmont Group of Financial Intelligence Units.  
(8)Trend analysis of emerging illicit finance threatsA discussion of and data regarding trends in illicit finance, including evolving forms of value transfer such as so-called cryptocurrencies, other methods that are computer, telecommunications, or Internet-based, cyber crime, or any other threats that the Secretary may choose to identify.  (9)Budget prioritiesA multiyear budget plan that identifies sufficient resources needed to successfully execute the full range of missions called for in this section.  
(10)Technology enhancementsAn analysis of current and developing ways to leverage technology to improve the effectiveness of efforts to stop the financing of terrorism and other forms of illicit finance, including better integration of open-source data.  3.DefinitionsIn this Act— 
(1)the term appropriate congressional committees means— (A)the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on the Judiciary, Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(B)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, Committee on Armed Services, Committee on the Judiciary, Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate; (2)the term appropriate Federal banking agencies has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); 
(3)the term Federal functional regulator has the meaning given that term in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809);  (4)the term illicit finance means the financing of terrorism, money laundering, or other forms of illicit financing domestically or internationally, as defined by the President; 
(5)the term Secretary means the Secretary of the Treasury; and (6)the term State means each of the several States, the District of Columbia, and each territory or possession of the United States. 
